          Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X

MARK MCKINLEY,
                                                                           ANSWER TO PLAINTIFF’S
                                                     Plaintiff,            THIRD & FINAL AMENDED
                                                                           COMPLAINT BY
                        - against -                                        DEFENDANTS THE CITY OF
                                                                           NEW YORK, CREVATAS,
CITY OF NEW YORK; KYLE CREVATAS, Sh.
                                                                           BROWN, PAYANO, AND
#24662; SEAN BROWN, Sh.#41 ; LOGAN PAYANO,
                                                                           GARCIA
Sh.#28; EDGARD GARCIA, SH.#3118; all N.Y.P.D.
Officer’s being sued individually,
                                                                           20 Civ. 3606 (KPF)

                                                                           Jury Trial Demanded
                                                 Defendants.

---------------------------------------------------------------------- X

                 Defendants the City of New York, New York City Police Department (“NYPD”)

Detective Crevatas, NYPD Detective Brown, NYPD Detective Payano, and NYPD Detective

Garcia, by their attorney Georgia M. Pestana, Acting Corporation Counsel of the City of New

York, for their Answer to plaintiff’s “Third & Final Amended Complaint Under Title 42:1983”

(hereinafter, the “TAC”), respectfully allege, upon information and belief, as follows:

                 1.       Deny the allegations set forth in paragraph “1” of the TAC, except admit

that plaintiff purports to proceed as stated therein.

                 2.       State that the allegations set forth in paragraph “2” of the TAC are legal

conclusions to which no response is required.

                 3.       Deny the allegations set forth in paragraph “3” of the TAC, except admit

that plaintiff purports to invoke jurisdiction as stated therein.

                 4.       Deny the allegations set forth in paragraph “4” of the TAC, except admit

that plaintiff purports to establish venue stated therein.
         Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 2 of 11




               5.      Deny the allegations set forth in paragraph “5” of the TAC, except admit

that plaintiff alleges that the underlying incident in this matter occurred during his lawful arrest by

members of the NYPD, and state that, to the extent the allegations therein contain legal

conclusions, no response is required.

               6.      The allegations set forth in paragraph “6” of the TAC are not averments of

fact that require a response.

               7.      Deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “7” of the TAC.

               8.      Deny the allegations set forth in paragraph “8” of the TAC, except admit

that the City of New York is a municipal corporation organized under the laws of the State of New

York.

               9.      Deny the allegations set forth in paragraph “9” of the TAC, except admit

that the City of New York maintains a police department and respectfully refer the Court to the

New York City Charter and Administrative Code for a recitation of the relationship between

defendant City and the New York City Police Department.

               10.     Deny the allegations set forth in paragraph “10” of the TAC, except admit

that on or about March 27, 2018, defendants Crevatas, Payano, Garcia, and Brown were employed

by the City of New York as members of the NYPD.

               11.     State that the allegations set forth in paragraph “11” of the TAC are legal

conclusions to which no response is required.

               12.     State that the allegations set forth in paragraph “12” of the TAC are legal

conclusions to which no response is required.




                                                  2
             Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 3 of 11




                 13.   Deny the allegations set forth in paragraph “13” of the TAC, except admit

that defendants Crevatas, Payano, and Brown were employed by the City of New York as members

of the NYPD, assigned to Narcotics Borough Manhattan South, on or about March 27, 2018.

                 14.   Deny the allegations set forth in paragraph “14” of the TAC, except admit

that defendant Garcia was employed by the City of New York as a member of the NYPD, assigned

to Narcotics Borough Manhattan South, on or about March 27, 2018.

                 15.   Deny the allegations set forth in paragraph “15” of the TAC, except admit

that the Office of the Corporation Counsel of the City of New York is located at 100 Church Street,

New York, NY 10007.

                 16.   State that the allegations set forth in paragraph “16” of the TAC are legal

conclusions to which no response is required.

                 17.   Deny the allegations set forth in paragraph “17” of the TAC, except admit

that plaintiff was lawfully arrested in the vicinity of 64 Essex Street, New York, NY 10002 on

March 27, 2018.

                 18.   Deny the allegations set forth in paragraph “18” of the TAC, except admit

that plaintiff was lawfully arrested in the vicinity of 64 Essex Street, New York, NY 10002 on

March 27, 2018.

                 19.   Deny the allegations set forth in paragraph “19” of the TAC.

                 20.   Deny the allegations set forth in paragraph “20” of the TAC, except admit

that plaintiff was lawfully searched incident to his lawful arrest on March 27, 2018.

                 21.   Deny the allegations set forth in paragraph “21” of the TAC, except admit

that defendants identified themselves to plaintiff as police officers, and directed plaintiff to stop

resisting.



                                                 3
            Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 4 of 11




                22.   Deny the allegations set forth in paragraph “22” of the TAC, except admit

that plaintiff was lawfully handcuffed on March 27, 2018.

                23.   Deny the allegations set forth in paragraph “23” of the TAC.

                24.   Deny the allegations set forth in paragraph “24” of the TAC.

                25.   Deny the allegations set forth in paragraph “25” of the TAC, except admit

that, following his lawful arrest, plaintiff was transported to NYPD Police Service Area (“PSA”)

4 and lawfully detained.

                26.   Deny the allegations set forth in paragraph “26” of the TAC, except admit

that, during his detainment at PSA 4, plaintiff was removed to different locations within the

precinct.

                27.   Deny the allegations set forth in paragraph “27” of the TAC.

                28.   Deny the allegations set forth in paragraph “28” of the TAC.

                29.   Deny the allegations set forth in paragraph “29” of the TAC.

                30.   Deny the allegations set forth in paragraph “30” of the TAC, except admit

that plaintiff was lawfully searched inside PSA 4 on March 27, 2018.

                31.   Deny the allegations set forth in paragraph “31” of the TAC.

                32.   Deny the allegations set forth in paragraph “32” of the TAC.

                33.   Deny the allegations set forth in paragraph “33” of the TAC, except admit

that plaintiff was lawfully searched inside PSA 4 on March 27, 2018.

                34.   Deny the allegations set forth in paragraph “34” of the TAC, except admit

that plaintiff was lawfully searched inside PSA 4 on March 27, 2018.

                35.   Deny the allegations set forth in paragraph “35” of the TAC.

                36.   Deny the allegations set forth in paragraph “36” of the TAC.



                                               4
           Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 5 of 11




                37.      Deny the allegations set forth in paragraph “37” of the TAC, except admit

that following plaintiff’s arrest on March 27, 2018, plaintiff was transported to Central Booking

and charged with resisting arrest and obstruction of governmental administration.

                38.      Deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “38” of the TAC.

                39.      Deny the allegations set forth in paragraph “39” of the TAC.

                40.      Deny the allegations set forth in paragraph “40” of the TAC, except deny

knowledge and information sufficient to form a belief as to the truth of the allegations concerning

the purported dismissal of plaintiff’s parole violation charges, and “immediate release to parole.”

                41.      Deny the allegations set forth in paragraph “41” of the TAC, except deny

knowledge and information sufficient to form a belief as to the truth of the allegations concerning

the length of plaintiff’s incarceration at Rikers Island.

                42.      Deny the allegations set forth in paragraph “42” of the TAC, except admit

that the criminal charges stemming from plaintiff’s arrest on March 27, 2018 were dismissed on

August 2, 2018.

                43.      In response to the allegations set forth in paragraph “43” of the TAC,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

                44.      Deny the allegations set forth in paragraph “44” of the TAC.

                45.      Deny the allegations set forth in paragraph “45” of the TAC.

                46.      Deny the allegations set forth in paragraph “46” of the TAC, including its

subparts and the “Wherefore” clause, except admit that plaintiff purports to seek the relief stated

therein.



                                                   5
          Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 6 of 11




                47.      In response to the allegations set forth in paragraph “48” of the TAC,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

                48.      Deny the allegations set forth in paragraph “49” of the TAC.

                49.      Deny the allegations set forth in paragraph “50” of the TAC.

                50.      Deny the allegations set forth in paragraph “51” of the TAC.

                51.      Deny the allegations set forth in paragraph “52” of the TAC.

                52.      Deny the allegations set forth in paragraph “53” of the TAC.

                53.      Deny the allegations set forth in paragraph “54” of the TAC.

                54.      Deny the allegations set forth in paragraph “55” of the TAC.

                55.      Deny the allegations set forth in paragraph “56” of the TAC, including the

“Wherefore” clause, except admit that plaintiff purports to seek the relief stated therein.

                56.      In response to the allegations set forth in paragraph “57” of the TAC,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

                57.      Deny the allegations set forth in paragraph “58” of the TAC.

                58.      Deny the allegations set forth in paragraph “59” of the TAC.

                59.      Deny the allegations set forth in paragraph “60” of the TAC, except admit

that plaintiff was lawfully arrested and detained on March 27, 2018, and state that, to the extent

the allegations contain legal conclusions, no response is required.

                60.      State that the allegations set forth in paragraph “61” of the TAC are legal

conclusions to which no response is required.




                                                  6
          Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 7 of 11




                61.      State that the allegations set forth in paragraph “62” of the TAC are legal

conclusions to which no response is required.

                62.      Deny the allegations set forth in paragraph “63” of the TAC, and state that,

to the extent the allegations contain legal conclusions, no response is required.

                63.      Deny the allegations set forth in paragraph “64” of the TAC, including the

“Wherefore” clause, except admit that the criminal charges stemming from plaintiff’s arrest on

March 27, 2018 were dismissed, and admit that plaintiff purports to seeks relief as stated therein.

                64.      In response to the allegations set forth in paragraph “65” of the TAC,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

                65.      Deny the allegations set forth in paragraph “66” of the TAC.

                66.      Deny the allegations set forth in paragraph “67” of the TAC.

                67.      Deny the allegations set forth in paragraph “68” of the TAC, and state that,

to the extent the allegations contain legal conclusions, no response is required.

                68.      Deny the allegations set forth in paragraph “69” of the TAC, including the

“Wherefore” clause, except admit that plaintiff purports to seek relief as stated therein.

                                FIRST AFFIRMATIVE DEFENSE:

                69.      The TAC fails to state a claim upon which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE:

                70.      Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct and/or the intervening conduct of third parties and was not the

proximate result of any act of defendants, because, inter alia, plaintiff resisted his lawful arrest on

March 27, 2018.



                                                  7
          Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 8 of 11




                             THIRD AFFIRMATIVE DEFENSE:

               71.    Defendants have not violated any rights, privileges, or immunities under the

Constitution or laws of the United States or the State of New York or any political subdivision

thereof, nor have defendants violated any acts of Congress providing for the protection of civil

rights.

                            FOURTH AFFIRMATIVE DEFENSE:

               72.    There was probable cause for plaintiff’s arrest, detention, and prosecution

because, inter alia, on March 27, 2018, he was observed engaging in a suspected drug transaction

and, during his subsequent apprehension, resisted his lawful arrest.

                             FIFTH AFFIRMATIVE DEFENSE:

               73.    Plaintiff may have failed to comply with conditions precedent to suit,

including those under New York General Municipal Law §§ 50-e, et seq.

                             SIXTH AFFIRMATIVE DEFENSE:

               74.    Plaintiff may have failed to mitigate his alleged damages.

                           SEVENTH AFFIRMATIVE DEFENSE:

               75.    Plaintiff’s claims may be barred, in part, by the applicable statute of

limitations.

                             EIGHT AFFIRMATIVE DEFENSE:

               76.    Plaintiff provoked any incident by, inter alia, resisting his lawful arrest on

March 27, 2018.




                                                8
         Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 9 of 11




                              NINTH AFFIRMATIVE DEFENSE:

               77.     There was reasonable suspicion, probable cause, and/or exigent

circumstances for any alleged stop or search because, inter alia, on March 27, 2018, plaintiff was

observed engaging in a suspected drug transaction.

                             TENTH AFFIRMATIVE DEFENSE:

               78.     Punitive damages cannot be assessed against defendant City of New York.

                           ELEVENTH AFFIRMATIVE DEFENSE:

               79.     Defendants have not violated any clearly established constitutional or

statutory rights of which a reasonable person would have known, and therefore, are protected by

qualified immunity because, inter alia, there was at least arguable probable cause to arrest plaintiff

on March 27, 2018, and search him incident to that arrest.

                           TWELVTH AFFIRMATIVE DEFENSE:

               80.     At all times relevant to the acts alleged in the complaint, the duties and

functions of the municipal defendant’s officials entailed the reasonable exercise of proper and

lawful discretion. Therefore, defendant City is entitled to governmental immunity from liability.

               WHEREFORE, defendants the City of New York, NYPD Detective Crevatas,

NYPD Detective Payano, NYPD Detective Garcia, and NYPD Detective Brown request judgment

dismissing the TAC in its entirety, together with the costs and disbursements of this action, and

such other and further relief as the Court may deem just and proper.




                                                  9
         Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 10 of 11




Dated:         New York, New York
               June 24, 2021
                                     GEORGIA M. PESTANA
                                     Acting Corporation Counsel of the
                                     City of New York
                                     Attorney for defendants
                                     100 Church Street
                                     New York, New York 10007
                                     (212) 356-3159

                                                   Respectfully submitted,

                                                   Andrew B. Spears             /s
                                                   Andrew B. Spears
                                                   Assistant Corporation Counsel
                                                   Special Federal Litigation Division
cc:      VIA U.S. MAIL
         Mark McKinley
         Plaintiff pro se
         2422 Snyder Avenue
         Apt. 2
         Brooklyn, New York 12226




                                       10
Case 1:20-cv-03606-KPF Document 56 Filed 06/24/21 Page 11 of 11



   20 Civ. 3606 (KPF)


   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK


   MARK MCKINLEY,

                                                                       Plaintiff,

                                  - against -

   CITY OF NEW YORK; KYLE CREVATAS, Sh. #24662; SEAN
   BROWN, Sh.#41 ; LOGAN PAYANO, Sh.#28; EDGARD GARCIA,
   SH.#3118; all N.Y.P.D. Officer’s being sued individually,

                                                                        Defendants.


      ANSWER TO PLAINTIFF’S THIRD & FINAL AMENDED
     COMPLAINT BY DEFENDANTS THE CITY OF NEW YORK,
         CREVATAS, BROWN, PAYANO, AND GARCIA




                            GEORGIA M. PESTANA
                 Acting Corporation Counsel of the City of New York
                              Attorney for defendants
                            New York, New York 10007
                           Of Counsel: Andrew B. Spears
                                Tel: (212) 356-3159




   Due and timely service is hereby admitted.

   New York, N.Y. .................................... , 2021 . . .

   ........................................................................ Esq.

   Attorney for ...........................................................




                                                         11
